                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

THOMAS BRAGG, III                                                                      PLAINTIFF

                                      4:18-CV-00286-BRW

MICAH HALL, individually and in his official
capacity as Deputy Sheriff of Saline County, Arkansas                               DEFENDANT

                                             ORDER

       Defendant’s Motion for Summary Judgment (Doc. No. 8) is GRANTED.

       Plaintiff’s Complaint is based on the validity of a search warrant that resulted in his arrest

and property seizure. According to Plaintiff, the search warrant and accompanying affidavit

failed to describe the alleged stolen property with any particularity, and an arrest was made

without probable cause.

       I have reviewed the search warrant and affidavit.1 Contrary to Plaintiff’s assertion, the

affidavit specifically references a “stolen Caterpillar Model 416D . . . backhoe” and mentions that

the information came from a reliable confidential informant to whom Plaintiff “boasted about

having a backhoe stolen out of Conway, AR.”2 The search warrant then incorporates the affidavit

by reference. Additionally, even if the warrant was invalid, it appears to me that Defendant would

be entitled to qualified immunity. Accordingly, summary judgment is appropriate.

       IT IS SO ORDERED this 13th day of May, 2019.


                                                      Billy Roy Wilson_________________
                                                      UNITED STATES DISTRICT JUDGE




       1
        Doc. No. 9-1.
       2
        Id.

                                                  1
